Filed 11/12/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 206







State of North Dakota, 		Plaintiff and Appellee



v.



Bryan Reddig, 		Defendant and Appellant







No. 20140123







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Patricia L. Wilson, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501; submitted on brief.



Robert N. Quick, 120 North Third Street, Suite 100, Bismarck, N.D. 58501; submitted on brief.

State v. Reddig

No. 20140123



Per Curiam.

[¶1]	Bryan Reddig appeals from a district court order denying his motion to withdraw his plea of guilty.  He argues the district court abused its discretion in denying his motion to withdraw his guilty plea under N.D.R.Crim.P. 11(d)(1)(B)(ii).  We conclude the district court did not abuse its discretion, and we summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner